                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE


 UNITED STATES OF AMERICA                    )
                                             )
 vs.                                         )    CASE NO. 3:19-CR-64-2
                                             )    REEVES/GUYTON
 LUCKY J. CLARK, et al.                      )



                                         ORDER



       On October 23, 2019, the Honorable H. Bruce Guyton, United States Magistrate

Judge, filed a Report and Recommendation [R. 45], in which he recommended that

defendant’s motion to suppress evidence recovered during the stop and search of Clark’s

vehicle on February 27, 2019, be denied.

       There being no timely objections filed by the parties, see 28 U.S.C. § 636(b)(1), and

the court being in complete agreement with the magistrate judge, the Report and

Recommendation is hereby ACCEPTED IN WHOLE whereby defendant’s motion to

suppress evidence [R. 25] is DENIED.

       Enter:

                                   ____________________________________________
                                   CHIEF UNITED STATES DISTRICT JUDGE
